         Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

ELISHA LINVILLE,                      §
TDCJ No. 02055937                     §
                                      §
     Petitioner,                      §
                                      §
v.                                    §                      W-19-CV-677-ADA
                                      §
BOBBY LUMPKIN,1 Director,             §
Texas Department of Criminal Justice, §
Correctional Institutions Division,   §
                                      §
     Respondent.                      §


                                             ORDER

       Before the Court are Petitioner Elisha Linville’s pro se Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent’s Response (ECF No. 6),

and Petitioner’s Reply (ECF No. 9). Having reviewed the record and pleadings submitted

by both parties, the Court concludes Petitioner’s federal habeas corpus petition should be

denied under the standards prescribed by the Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA). See 28 U.S.C. § 2254(d).

                                        I. Background

       In November 2015, Petitioner was charged by indictment with one count of

Aggravated Assault with a Deadly Weapon—Family Violence. The indictment included

three felony enhancements. (ECF No. 7-50 at 3-4.) Petitioner waived his right to a jury


1
  The previous named respondent in this action was Lorie Davis. Bobby Lumpkin succeeded Ms. Davis as
the Director of the Texas Department of Criminal Justice, Correctional Institutions Division and is
automatically substituted as a party. FED. R. CIV. P. 25(d).
                                                 1
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 2 of 23




trial (ECF No. 7-18 at 32) and in February 2016, the trial court found Petitioner guilty and

sentenced him to fifty years imprisonment. State v. Linville, No. 39,010 (66th Dist. Ct.,

Hill Cnty., Tex. Feb. 16, 2016.) (ECF No. 7-50 at 10-11.) The following is a brief summary

of the factual allegations against Petitioner.

       In August 2015, [Petitioner] had been staying a few days with his uncle,
       Ben Johnson, in Johnson’s travel trailer. When Johnson confronted
       [Petitioner] about several issues he had with [Petitioner]’s living habits, a
       brief altercation ensued, an altercation that ended abruptly when
       [Petitioner] struck Johnson with a garden rake, rendering him unconscious.
       The offshoot of this fracas was the indictment of [Petitioner] for aggravated
       assault with a deadly weapon. After a bench trial, the 66th Judicial District
       Court of Hill County found [Petitioner] guilty and, after punishment was
       enhanced for two prior felony convictions, sentenced him to fifty years’
       imprisonment.

Linville v. State, No. 06-16-00055-CR, 2016 WL 4394606 (Tex. App.—Texarkana Aug. 18,

2016, pet. ref’d). Petitioner’s conviction was affirmed on appeal. Id. On September 17,

2017, the Texas Court of Criminal Appeals (TCCA) granted Petitioner’s application to file

an out-of-time Petition for Discretionary Review (PDR). Ex parte Linville, No. WR-87,020-

01 (Tex. Crim. App. Sept. 17, 2017). (ECF No. 7-42.) On March 28, 2018, the TCCA

refused Petitioner’s PDR. Linville v. State, No. PD-1147-17 (Tex. Crim. App. Mar. 28,

2018). Petitioner did not file a petition for a writ of certiorari to the United States Supreme

Court. (ECF No. 1 at 3.)

       On April 11, 2019, Petitioner filed a pro se state habeas corpus application, listing

the following grounds of relief:

   1. Actual innocence based on newly discovered evidence: testimony from Caroline
      Johnson, the complainant’s wife, corroborating Petitioner’s account of the incident,
      as well as testimony from Glen Adair and Bennie Baptisto.


                                                 2
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 3 of 23




   2. Trial counsel provided ineffective assistance of counsel when he failed to interview
      and subpoena Caroline Johnson, Glen Adair, and Bennie Baptisto;

   3. Violation of Petitioner’s Sixth Amendment right to confrontation when the trial
      court admitted the CareFlite paramedics’ report into evidence without calling an
      authenticating witness;

   4. Trial counsel provided ineffective assistance of counsel when he allowed the
      CareFlite paramedics’ report to be admitted into evidence without authenticating
      witnesses;

   5. Trial counsel provided ineffective assistance when he failed to object to the
      introduction of the garden rake into evidence, despite it being in the complainant’s
      possession for over 4.5 months after the incident;

   6. Ineffective assistance of counsel based on cumulative effect of trial counsel’s
      errors;

   7. Prosecutorial misconduct based on the prosecutor’s failure to disclose the State’s
      intent to introduce the garden rake into evidence; and

   8. Ineffective assistance of appellate counsel when counsel failed to raise on appeal
      the issues with the introduction of the CareFlite report and the garden rake into
      evidence.

(ECF No. 7-50 at 15-39.) On June 12, 2019, the TCCA remanded Petitioner’s writ for an

evidentiary hearing. (ECF Nos. 7-44, 7-47.) On August 29, 2019, Petitioner’s trial

counsel—Mr. Robert P. Buckner—filed an affidavit, and on the same day, the state habeas

court filed its Findings of Fact and Conclusions of Law recommending Petitioner’s

application be denied. (ECF No. 7-48 at 3-15.) On September 25, 2019, the TCCA denied

Petitioner’s application without written order on the findings of the trial court without

hearing. Ex parte Linville, No. WR-87,020-02. (ECF No. 7-43 at 1.)

       On November 26, 2011, Petitioner filed the instant pro se federal habeas petition,

raising the following grounds of relief:


                                            3
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 4 of 23




   1. Petitioner was denied due process under the Fourteenth Amendment when the
      state failed to prove each element of the charged crime;

   2. Petitioner did not stipulate to the introduction of the CareFlite paramedics report,
      which was admitted into evidence in violation of his Sixth Amendment right to
      confrontation;

   3. Trial counsel provided ineffective assistance when he allowed the CareFlite report
      to be introduced into evidence;

   4. Trial counsel provided ineffective assistance when he failed to object to the
      admission of the garden rake into evidence;

   5. Trial counsel provided ineffective assistance when he failed to interview and
      subpoena witnesses in support of Petitioner’s defense at trial; and

   6. Petitioner is actually innocent based on newly discovered and newly available
      evidence.

(ECF No. 1.) On March 3, 2020, Respondent filed their response (ECF No. 6) to which

Petitioner replied (ECF No. 9).

                                  II. Standard of Review

       Petitioner’s federal habeas petition is governed by the heightened standard of

review provided by AEDPA. See 28 U.S.C. § 2254. Under § 2254(d), a petitioner may not

obtain federal habeas corpus relief on any claim that was adjudicated on the merits in

state court proceedings unless the adjudication of that claim either: (1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly

established federal law, as determined by the Supreme Court of the United States, or (2)

resulted in a decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the state court proceeding. Brown v. Payton, 544 U.S.

133, 141 (2005). This demanding standard stops just short of imposing a complete bar


                                            4
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 5 of 23




on federal court re-litigation of claims already rejected in state proceedings. Harrington

v. Richter, 562 U.S. 86, 102 (2011) (citing Felker v. Turpin, 518 U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective

rather than subjective, with a focus on whether the state court’s application of clearly

established federal law was “objectively unreasonable” and not whether it was incorrect

or erroneous. McDaniel v. Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510,

520-21 (2003). Even a strong case for relief does not mean the state court’s contrary

conclusion was unreasonable. Richter, 562 U.S. at 102. A petitioner must show that the

state court’s decision was objectively unreasonable, not just incorrect, which is a

“substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007); Lockyer

v. Andrade, 538 U.S. 63, 75-76 (2003). “A state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Richter, 562 U.S. at 101 (quoting Yarborough

v. Alvarado, 541 U.S. 652, 664 (2004)). As a result, to obtain federal habeas relief on a

claim previously adjudicated on the merits in state court, Petitioner must show that the

state court’s ruling “was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.”

Id. at 103. “‘If this standard is difficult to meet—and it is—that is because it was meant

to be.’” Mejia v. Davis, 906 F.3d 307, 314 (5th Cir. 2018) (quoting Burt v. Titlow, 571

U.S. 12, 20 (2013)).




                                             5
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 6 of 23




                                       III. Analysis

A. Sufficiency of the Evidence

       In his first claim, Petitioner argues he was denied due process under the

Fourteenth Amendment because the evidence presented at his criminal trial was legally

insufficient to support his conviction. Specifically, Petitioner argues that the State failed

to prove beyond a reasonable doubt that (1) Petitioner caused bodily injury to the

complainant and (2) Petitioner used a deadly weapon.

       Petitioner challenged the legal sufficiency of the evidence in his direct appeal,

which the Texas Sixth Court of Appeals overruled as well as in his PDR before the TCCA,

which was refused without written order. (ECF Nos. 7-9, 7-15.) See Bautista v. McCotter,

793 F.2d 109, 110 (5th Cir. 1986) (to exhaust state remedies, a Texas prisoner must

present both the factual and legal substance of a claim in a procedurally proper manner

to the Texas Court of Criminal Appeals in either a PDR or an application for writ of habeas

corpus under Texas Code of Criminal Procedure art. 11.07.) As a result, the Sixth Court

of Appeals has the last reasoned state judgment regarding Petitioner’s legal-sufficiency

claim. See Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991) (“[w]here there has been one

reasoned state judgment rejecting a federal claim, later unexplained orders upholding

that judgment or rejecting the same claim rest upon the same ground.”)

       The standard for testing the sufficiency of evidence in a federal habeas review of

a state court conviction is whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). The

                                             6
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 7 of 23




evidence need not exclude every reasonable hypothesis of innocence or be completely

inconsistent with every conclusion except guilt so long as a reasonable trier of fact could

find that the evidence established guilt beyond a reasonable doubt. United States v.

Leahy, 82 F.3d 624, 633 (5th Cir. 1996). In addition, the AEDPA imposes a “twice-

deferential standard” when a federal court reviews a state prisoner’s claim challenging

the sufficiency of the evidence. Parker v. Matthews, 567 U.S. 37, 43 (2012). As the

Supreme Court explained:

      The opinion of the Court in Jackson v. Virginia . . . makes clear that it is the
      responsibility of the jury—not the court—to decide what conclusions should
      be drawn from evidence admitted at trial. A reviewing court may set aside
      the jury’s verdict on the ground of insufficient evidence only if no rational
      trier of fact could have agreed with the jury. What is more, a federal court
      may not overturn a state court decision rejecting a sufficiency of the
      evidence challenge simply because the federal court disagrees with the
      state court. The federal court instead may do so only if the state court
      decision was “objectively unreasonable.”

Cavazos v. Smith, 565 U.S. 1, 2 (2011) (citations omitted).

      After a lengthy recitation of the facts of the case, the Sixth Court of Appeals

concluded there was sufficient evidence of bodily injury:

      Johnson [the complainant] testified that the blow from the rake was
      sufficiently strong to knock him down into the trailer, to render him
      unconscious, and to crack the handle of the rake. Although he was not
      certain how long he remained unconscious, he was clear that the blow from
      the rake rendered him unconscious. The trial court, as the trier of fact, was
      free to believe this testimony and to discredit [Petitioner]’s conflicting
      testimony. Cain v. State, 958 S.W.2d 404, 408-09 (Tex. Crim. App. 1997).
      In addition, the CareFlite records state that Johnson reported having lost
      consciousness, being dizzy, and suffering a headache for the period
      succeeding the event. Also, although Caroline [Johnson, the complainant’s
      then-wife] did not mention any visible injuries in her 9-1-1 call, when asked
      if Johnson needed medical attention, she replied that although he did need
      that attention, he could not afford it. . . . Finally, although the CareFlite

                                             7
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 8 of 23




       records do not note any abnormalities, they also indicate that Johnson
       refused treatment and that an examination was not performed. When
       viewed in the light most favorable to the verdict, a rational fact-finder could
       find that the blow from [Petitioner] caused Johnson both pain and
       impairment of his brain function. Therefore, we find that there is sufficient
       evidence to support the finding of bodily injury. We overrule [Petitioner]’s
       first point of error.

Linville, 2016 WL 4394606 at *4. The court went on to conclude that there was sufficient

evidence supporting the trial court’s finding that a deadly weapon was used or exhibited:

       In this case, Johnson testified at trial that [Petitioner] swung the rake like
       a baseball bat, striking him with the handle portion slightly above and
       behind the right ear. He also testified that the blow was sufficiently severe
       to cause the fiberglass handle to crack, to knock him to the ground, and to
       render him unconscious. In addition, Johnson and the district attorney re-
       enacted the altercation at trial, demonstrating how [Petitioner] held and
       swung the rake. Also, [the sheriff] testified that Johnson told him on the
       day of the incident that when [Petitioner] swung the rake, Johnson saw the
       metal tines coming toward him. Finally, the rake was introduced into
       evidence so the trial court, as fact-finder, was able to examine the rake as
       part of its determination of whether the rake was capable of causing death
       or serious bodily injury. Although the State did not assert that the injury
       actually caused by the blow was a serious bodily injury, this does not mean
       that in the manner of its use, it was not capable of causing death or serious
       bodily injury. Rather, based on this evidence, a rational fact-finder could
       conclude that the rake, swung like a bat at Johnson's head, was capable of
       causing a protracted loss or impairment of an eye or ear, or even death,
       depending on where the blow struck. Therefore, we find that sufficient
       evidence showed that a deadly weapon was used or exhibited during the
       commission of the assault on Johnson. We overrule [Petitioner]’s second
       point of error.

Id. at *5.

       Upon independent review of the record, the Court concludes that the evidence

adduced at trial supports the conviction: the complainant’s testimony, the CareFlite

report, and the garden rake all supported the charge of aggravated assault with a deadly

weapon. Although there was also conflicting testimony, the Sixth Court of Appeals

                                             8
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 9 of 23




concluded a rational trier-of-fact could conclude that Johnson suffered a bodily injury and

that Petitioner used the garden rake in a manner “capable of causing a protracted loss or

impairment of an eye or ear, or even death, depending on where the blow struck.” Id.

Accordingly, the state habeas court’s denial of this claim was not objectively unreasonable

and this claim is denied.

B. Confrontation Clause

       In his second claim, Petitioner argues that although the CareFlite report was

admitted into evidence as stipulated, Petitioner never waived the appearance, cross-

examination, or confrontation of witnesses nor did he consent to stipulating the report as

evidence. Respondent argues that this claim is barred from federal habeas review based

on the invited-error doctrine.

       Under the invited-error doctrine, a defendant is precluded from complaining “on

appeal of alleged errors which he invited or induced, especially where the defendant may

not have been prejudiced by the error.” Druery v. Thaler, 647 F.3d 535, 545 (5th Cir.

2011) (quoting United States v. Green, 272 F.3d 748, 754 (5th Cir.2001)); see also

Woodall v. State, 336 S.W.3d 634, 644 (Tex. Crim. App. 2011) (“the law of invited error

provides that a party cannot take advantage of an error that it invited or caused, even if

such error is fundamental”). The doctrine applies to federal habeas review as well.

Druery, 647 F.3d at 546.

       The Fifth Circuit has held that the invited-error doctrine functions as a state

procedural bar, which can only be overcome by Petitioner showing “‘cause for the default

and actual prejudice as a result of the alleged violation of federal law’ or ‘that failure to

                                             9
       Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 10 of 23




consider the claims will result in a fundamental miscarriage of justice.’” Id. (quoting

Neville v. Dretke, 423 F.3d 474, 480 (5th Cir. 2005)).

      At trial, it was Petitioner’s counsel who offered the CareFlite report into evidence:

      MR. BUCKNER: Your Honor, at this time I would offer into evidence – well,
      you – we previously discussed this CareFlite report that’s under actually a
      medical records affidavit and should be authenticating in that regard except
      that we don’t have a sponsoring witness here, but [the prosecutor] has
      agreed that we could – excuse me – the report is relevant, and we would
      ask that it be made part of the evidence in this trial.

      PROSECUTOR: Yes, Your Honor. I have no objection. We previously agreed
      that it wouldn’t be necessary for him to call any witness to sponsor that and
      bring it in.

(ECF No. 7-21 at 94-95.) In Mr. Buckner’s affidavit submitted to the state habeas court,

he attested as follows:

      After thorough discussions with [Petitioner] concerning the [CareFlite]
      report, it was determined that the defense wanted the report to be
      introduced into evidence because we believed it corroborated the fact that
      there were no serious injuries to Mr. Johnson. In fact, there is very little in
      the report that supports the conclusion that there was any injury to Mr.
      Johnson. Typically, such a report would be submitted by the State to prove
      an assault had occurred, but in this case the defense wanted to introduce
      the report to support its theory of the case. Affiant did not want the
      paramedics to testify because they might have elaborated on or speculated
      on the nature of the injuries they saw. The report as written was exactly
      what the defense wanted and there was no reason to add to or take away
      from it. The District Attorney agreed to stipulate that the report could be
      introduced without an authenticating witness. Defendant was specifically
      admonished concerning this stipulation by the Court on January 8, 2016.
      The defense introduced the report, and the lack of support in the report for
      establishing that a serious injury to the complaining witness had occurred
      became a critical part of the defense case.

(ECF No. 7-48 at 8-9.)




                                            10
       Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 11 of 23




       In Petitioner’s federal petition and his reply to Respondent’s Response, he alleges

that he never stipulated to introducing the CareFlite report into evidence, but does not

offer any evidence for this other than his conclusory allegations. See Ross v. Estelle, 694

F.2d 1008, 1012 (5th Cir. 1983) (“mere conclusory allegations do not raise a constitutional

issue in a habeas proceeding”). “Absent evidence in the record,” this Court cannot

“consider a habeas petitioner’s bald assertions on a critical issue in his pro se petition . .

. , unsupported and unsupportable by anything else contained in the record, to be of

probative evidentiary value.” Ford v. Davis, 910 F.3d 232, 235 (5th Cir. 2018) (citing

Ross, 694 F.2d at 1011). Further, in neither his petition or his reply does Petitioner

attempt to show cause and prejudice to overcome the procedural bar, or argue that it

would be a fundamental miscarriage of justice for the Court to bar review of this claim.

As a result, this claim is barred from federal habeas review under the invited-error

doctrine.

C. Ineffective Assistance of Counsel (claims 3-5)

       Petitioner’s next three claims are based on allegations that his trial counsel

provided constitutionally deficient assistance of counsel. The Sixth Amendment to the

United States Constitution guarantees citizens the assistance of counsel in defending

against criminal prosecutions. U.S. CONST. amend VI. Sixth Amendment claims based on

ineffective assistance of counsel are reviewed under the familiar two-prong test

established in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, a

petitioner cannot establish a violation of his Sixth Amendment right to counsel unless he

demonstrates (1) counsel’s performance was deficient and (2) this deficiency prejudiced

                                             11
       Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 12 of 23




a petitioner’s defense. Id. at 687-88, 690. The Supreme Court has emphasized that

“[s]urmounting Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 559 U.S.

356, 371 (2010).

       When determining whether counsel performed deficiently, courts “must be highly

deferential” to counsel’s conduct and a petitioner must show that counsel’s performance

fell beyond the bounds of prevailing objective professional standards. Strickland, 466 U.S.

at 687-89. Counsel is “strongly presumed to have rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional judgment.” Burt,

571 U.S. at 22 (quoting Strickland, 466 U.S. at 690). To demonstrate prejudice, a

petitioner “must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland,

466 U.S. at 694. Under this prong, the “likelihood of a different result must be substantial,

not just conceivable.” Richter, 562 U.S. at 112 (citing Strickland, 466 U.S. at 693). A

habeas petitioner has the burden of proving both prongs of the Strickland test. Wong v.

Belmontes, 558 U.S. 15, 27 (2009).

       Ineffective assistance of counsel claims are considered mixed questions of law and

fact and are analyzed under the “unreasonable application” standard of 28 U.S.C. §

2254(d)(1). See Gregory v. Thaler, 601 F.3d 347, 351 (5th Cir. 2010). When the state

court has adjudicated the claims on the merits, a federal court must review a petitioner’s

claims under the “doubly deferential” standards of both Strickland and Section 2254(d).

See Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016) (citing Cullen v. Pinholster, 563

U.S. 170, 190 (2011)). In such cases, the “pivotal question” is not “whether defense

                                             12
       Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 13 of 23




counsel’s performance fell below Strickland’s standard,” but whether “the state court’s

application of the Strickland standard was unreasonable.” Richter, 562 U.S at 101.

                           1. Introduction of CareFlite Report

      In Petitioner’s third claim, he argues that Mr. Buckner provided ineffective

assistance when he offered the CareFlite report into evidence. Petitioner argues again

that he did not stipulate to the admission of this evidence, and that had Mr. Buckner

subpoenaed either the CareFlite paramedics or Caroline Johnson, these witnesses would

have refuted the testimony of the complainant. Petitioner claims the introduction of this

report violated his Sixth Amendment right to confrontation.

      As noted above, Mr. Buckner responded to this claim in his state habeas affidavit

by attesting that he had “thorough discussions” with Petitioner regarding the CareFlite

report and that they decided it corroborated their defense that the complainant had no

serious injuries. Mr. Buckner also stated that he specifically did not want a paramedic to

testify in support of the report “because they might have elaborated on or speculated on

the nature of the injuries they saw.” (ECF No. 7-48 at 9.)

      Upon review of Mr. Buckner’s affidavit, the state habeas court found the following:

      3. Trial Counsel has a sterling reputation with the Court and the community.

      4. Trial Counsel’s response adequately demonstrates that . . . (c) the
      [CareFlite] report was allowed into evidence because the report did tend to
      negate the seriousness of the victim’s purported injuries . . . .

      5. This Court adopts Trial Counsel’s conclusions as if set out herein,
      verbatim.

      6. The Trial Court, recalling on its own recollection, finds that Trial Counsel’s
      performance was not deficient.

                                             13
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 14 of 23




(Id. at 3.)

       This Court’s review of Petitioner’s claim is guided by the AEDPA, under which

Petitioner must show that the state habeas court’s determination was an unreasonable

application of Strickland. The Court concludes it was not. The habeas court—which was

the same as the trial court—credited Mr. Buckner’s statement that he and Petitioner

together decided to stipulate to the admission of the CareFlite report and that the report

tended to negate the seriousness of the complainant’s injuries. Trial counsel has broad

discretion when it comes to deciding how best to proceed strategically. See Ward v.

Stephens, 777 F.3d 250, 264 (5th Cir. 2015) (the Supreme Court has emphasized counsel

has “wide latitude in deciding how best to represent a client”); see also Mays v. Stephens,

757 F.3d 211, 214 (5th Cir. 2014) (presumption of correctness afforded to state habeas

court’s determination of a factual issue is especially strong when state habeas court and

trial court are one in the same) (citations omitted). This Court is mindful that “Strickland

does not allow second guessing of trial strategy and must be applied with keen awareness

that this is an after-the-fact inquiry.” Granados v. Quarterman, 455 F.3d 529, 534 (5th

Cir. 2006). In other words, simply because counsel’s strategy was not successful does

not mean counsel’s performance was deficient. Avila v. Quarterman, 560 F.3d 299, 314

(5th Cir. 2009).

       Even if Mr. Buckner’s decision to admit the report into evidence without an

authenticating witness violated Petitioner’s Sixth Amendment right to confrontation,

Petitioner has nonetheless failed to show prejudice. To show prejudice, Petitioner must

show that “there is a reasonable probability that, but for counsel’s unprofessional errors,

                                            14
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 15 of 23




the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at

694. Further, the “likelihood of a different result must be substantial, not just

conceivable.” Richter, 562 U.S. at 112. See also Pondexter v. Quarterman, 537 F.3d 511,

520 (5th Cir. 2008) (finding an ineffective-assistance claim may be rejected for want of

either deficient performance or prejudice, and thus the absence of either prong of the

Strickland analysis is dispositive).

       The state habeas court found that the admission of the CareFlite report was in

Petitioner’s favor as it undermined the seriousness of the complainant’s injuries. Further,

Mr. Buckner stated that he chose not to call the paramedics because they might have

speculated and elaborated on the extent of the complainant’s injuries that day. Petitioner

has not shown that, had Mr. Buckner called a witness to authenticate the CareFlite report,

there is a reasonable probability that the outcome of the trial would have been different.

As a result, this Court concludes that the state habeas court’s application of Strickland

was not unreasonable and this claim is denied.

                     2. Failure to Object to Admission of Garden Rake

       In Petitioner’s fourth claim, he argues that his trial counsel provided ineffective

assistance when he failed to object to the admission of the garden rake based on a

violation of chain-of-custody. Specifically, Petitioner argues that the garden rake

remained in the complainant’s custody for 4.5 months until it was retrieved by the police

one day prior to trial, at which time it had a large crack in it.

       Mr. Buckner attested as follows regarding the admission of the garden rake:

                                              15
       Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 16 of 23




      The indictment alleged that the defendant struck the complainant with a
      garden rake. Prior to trial, defense counsel had been provided with a
      photograph of the rake, but was told that the rake had not been seized as
      evidence by the Sheriff’s Department. . . .

      Nevertheless, once the rake was brought to the courtroom. It became
      apparent to the defense that it was more helpful to the defendant than the
      photograph. The rake consisted of a fiberglass handle attached to metal
      forks, and was not a very heavy object. The defense argued that the rake
      did not appear to be capable of use as a deadly weapon, particularly by
      striking Mr. Johnson with the handle-end of the rake rather than the metal
      forks.

      When Mr. Johnson testified, . . . that he was struck with the handle end of
      the rake as opposed to the metal forks, it became apparent to the defense
      that this could be used to its advantage. The affiant argued that the
      fiberglass handle was not substantial and not capable of being used as a
      deadly weapon; particularly since there was no evidence of serious injury
      and no expert testimony that the rake was capable of inflicting serious
      bodily injury.

      However, it was not lost on trial counsel that the rake had been in the
      possession of Mr. Johnson and not the State since the date of the incident
      and that Mr. Johnson had the opportunity to alter the condition of the rake
      after the incident. (The rake handle was splintered on the end and Mr.
      Johnson said the splintering occurred when he was struck.) Affiant argued
      these points to the Court during cross-examination of Mr. Johnson. Trial
      counsel’s cross-examination of Mr. Johnson comprises approximately 39
      pages of the trial transcript.

      As it turned out, the rake became an important part of the defense strategy.
      It was beneficial to the defense that the rake was introduced into evidence
      and visible to the Court as it provided the defense the opportunity to argue
      that the rake handle was not sufficiently sturdy enough to be used as a
      deadly weapon. The photograph of the rake did not reveal its lightweight
      nature, and undoubtedly Mr. Johnson’s description of it would have been
      less helpful. Just like the introduction of the CareFlite report, the
      introduction into evidence of the rake was not harmful to the defense, but
      was, in fact, very helpful.

(ECF No. 7-48 at 9-10.) The state habeas court credited Mr. Buckner’s affidavit, and

concluded that “Trial Counsel’s response adequately demonstrates . . . (b) that the

                                          16
         Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 17 of 23




introduction of certain evidence, including the garden rake, was trial strategy, such

strategy was valid because as the [trier] of fact, the Trial Court acknowledges that the

actual rake was less imposing than it appears in the photograph, see also Trial Counsel’s

affidavit; . . . .” (Id. at 3.)

        As noted above, trial counsel has wide latitude in determining trial strategy. See

Ward, 777 F.3d at 264. In fact, “[d]efense counsel’s ‘strategic choices made after

thorough investigation of law and facts relevant to plausible options are virtually

unchallengable.’” Mejia, 906 F.3d at 316 (quoting Rhoades v. Davis, 852 F.3d 422, 434

(5th Cir. 2017)). In his affidavit, Mr. Buckner stated he did not object to the admission of

the garden rake because, in person, the garden rake looked lightweight, insubstantial,

and not capable of inflicting serious injury, which counsel believed was “very helpful” to

the defense. The trial court agreed that the garden rake was “less imposing” in person

and concluded that the admission of the rake was valid trial strategy.

        Again, simply because trial counsels’ strategy was not successful does not mean

their performance was deficient. Avila, 560 F.3d at 314. Further, the state habeas court

concluded that “[a]s the finder of fact at the original trial of this matter, even if everything

[Petitioner] complains of had been done differently, it would not have made a difference

to the Trial Court.” Petitioner has failed to show that the state habeas court unreasonably

applied Strickland when it concluded Mr. Buckner’s trial strategy was neither deficient nor

prejudicial. Accordingly, this claim is denied.




                                              17
       Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 18 of 23




              3. Failure to Investigate, Interview, and Subpoena Witnesses

       In Petitioner’s fifth claim, he argues that his trial counsel provided ineffective

assistance when counsel failed to investigate the case and then subpoena three

witnesses: Caroline Johnson, Glen Adair, and Bernie Baptisto. Petitioner alleges that, had

these witnesses testified at his trial, the complainant’s version of events would have been

discredited, and Petitioner would not have been convicted.

       Mr. Buckner addressed this claim in his state habeas affidavit:

       Caroline Johnson reported the incident to the 911 operator at approximately
       10:21 a.m. The recording of the 911 call was introduced by the defense
       and played in Court. Caroline Johnson was on the State’s list of witnesses
       but she did not appear. At no time prior to trial was she considered to be a
       favorable defense witness. She had inspected Ben Johnson’s head and
       reported an injury and alleged theft to the 911 operator. That was the first
       time the alleged assault had been reported.

       ....

       As stated earlier, Caroline Johnson was considered a State’s witness who
       would not be helpful to the defendant at trial. She was the person who
       reported the injury and theft to the [Sheriff’s] office and CareFlite. It is not
       clear why the State did not call her, but prior to trial affiant expected her to
       testify for the State and elaborate on Ben Johnson’s injuries. The defense
       believed it to be fortuitous that she was not called and used that lack of
       evidence in argument to the Court that the testimony of the complaining
       witness was uncorroborated.

       Glen Adair-The name “Glen Adair” does not appear in affiant’s notes until
       after the trial. The defendant mentions Mr. Adair in his testimony but affiant
       had not heard that name previously. The only witness [Petitioner]
       specifically requested trial counsel to subpoena was Eddie Jeannette
       (Jeannie) Richardson.

       ....

       New evidence was discovered after the trial that the defense believed was
       relevant to certain aspects of Ben Johnson’s testimony. . . . Trial counsel

                                             18
       Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 19 of 23




      informed the Court that Mr. Adair would be subpoenaed to testify if the
      Court reopened the case. The Court was also informed that the defense
      would subpoena Caroline Johnson as well (even though affiant was unable
      to contact her previously) to presumably confirm Mr. Adair’s statement if
      the Court would reopen the testimony. However, neither witness was
      subpoenaed because the Court did not reopen the testimony.

      Bennie Baptisto-Affiant first heard the name “Bennie Baptisto” when Ben
      Johnson testified he worked for him all day and was paid on August 17,
      2015, the day before the incident (Tr. Vol. 3, P. 56). Trial counsel had been
      informed by the defendant that Mr. Johnson’s neighbors were named
      Bennie and Maria. . . . Maria was interviewed by the investigator for trial
      counsel, because [Petitioner] had reported that she may have seen Mr.
      Johnson give $40.00 to [Petitioner] the day before the alleged incident.
      Maria, however, informed the investigator that she saw nothing, and was a
      friend of Mr. Johnson and did not want to get involved. The only helpful
      information she supplied was that Mr. Johnson worked for her and her
      husband Bennie from time to time.

      ....

      These three potential witnesses were relevant only to the issues of whether
      Ben Johnson had in his possession the $80.00 he testified he had on the
      date of the incident, and whether Ben Johnson may have owed any money
      to Caroline Johnson. Their testimony would have been offered in an attempt
      to discredit Mr. Johnson’s credibility in spite of the fact that the Court had
      already determined him to be credible. These witnesses were not witnesses
      to the alleged offense nor could they corroborate that it occurred (other
      than possibly a description of Ben Johnson’s injuries by Caroline Johnson).
      These were not witnesses the defense contemplated calling before trial, but
      were in fact new witnesses to present new evidence to address issues raised
      by the testimony at trial.

(ECF No. 7-48 at 11-14.) The state habeas court recommended denying this claim,

concluding that it would not have been “favorable to [Petitioner] if the witnesses he

complained of not being subpoenaed to testify had been called.” (Id. at 3.)

      Strickland requires counsel to undertake a reasonable investigation. 466 U.S. at

690-91; Charles v. Stephens, 736 F.3d 380, 389 (5th Cir. 2013). Counsel must, at


                                           19
       Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 20 of 23




minimum, interview potential witnesses and make an independent investigation of the

facts and circumstances of the case. Kately v. Cain, 704 F.3d 356, 361 (5th Cir. 2013).

In assessing the reasonableness of counsel’s investigation, a heavy measure of deference

is applied to counsel’s judgments and is weighed in light of the defendant’s own

statements and actions. Strickland, 466 U.S. at 691. To prevail on an ineffective-

assistance claim based on counsel’s failure to call a witness, the petitioner must name

the witness, demonstrate the witness was available to testify, delineate the content of

the witness’s proposed testimony, and show the testimony would have been favorable to

the defense. Day v. Quarterman, 566 F.3d 527, 538 (5th Cir. 2009).

       Here, trial counsel stated he believed Caroline Johnson would not be a favorable

defense witness because she was listed as a State witnesses and she was the person who

inspected the complainant’s injuries and then called 9-1-1. Mr. Buckner also attested he

had not heard of the other two witnesses until during and after the trial, at which point

his motion to reopen testimony and subpoena them as witnesses was denied by the trial

court. Finally, the state habeas court stated that, as the trier-of-fact, testimony from

these witnesses would not have been favorable to the defense. Petitioner has failed to

show that the state habeas court unreasonably applied Strickland in denying this claim.

Accordingly, this claim is denied.

D. Actual Innocence

       In Petitioner’s final claim, he argues he is actually innocent of the crime based on

newly discovered evidence. Specifically, Petitioner points to a number of affidavits he

included with his state habeas corpus application, including one from Caroline Johnson

                                            20
       Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 21 of 23




stating the complainant “seemed like he was fine”; one from the complainant’s sister

corroborating Ms. Johnson’s statement; one from Chris Mantooth who states that the

complainant told him Petitioner had not committed the crime; and finally one from the

Petitioner’s sister, wherein she states the complainant told her he made false allegations

against Petitioner because the complainant was jealous about the relationship between

Petitioner and Caroline Johnson.

       Freestanding claims of actual innocence based on newly discovered evidence do

not provide a basis for federal habeas relief. Dowthitt v. Johnson, 230 F.3d 733, 741 (5th

Cir. 2000) (citing Herrera v. Collins, 506 U.S. 390, 417 (1993)). “This rule is grounded in

the principle that federal habeas courts sit to ensure that individuals are not imprisoned

in violation of the Constitution—not to correct errors of fact.” Herrera, 506 U.S. at 399.

Although the Herrera court left open the question of whether, in a capital case, “a truly

persuasive demonstration of ‘actual innocence’ made after trial would . . . warrant habeas

relief if there were no state avenue open to process such a claim,” 506 U.S. at 417, the

Fifth Circuit has consistently rejected this theory. See Cantu v. Thaler, 632 F.3d 157, 167

(5th Cir. 2011); In re Swearingen, 556 F.3d 344, 348 (5th Cir. 2009); Graves v. Cockrell,

351 F.3d 143, 151 (5th Cir. 2003) (collecting cases).

       Accordingly, Petitioner's freestanding claim of actual innocence is not cognizable

and is denied.

                           IV. Certificate of Appealability

       A petitioner may not appeal a final order in a habeas corpus proceeding “unless a

circuit justice or judge issues a certificate of appealability.” 28 U.S.C. § 2253(c)(1)(A).

                                            21
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 22 of 23




Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the district court must

issue or deny a certificate of appealability (COA) when it enters a final order adverse to

the applicant. See Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (citing 28 U.S.C.

§ 2253(c)(1)).

       A certificate of appealability may issue only if a petitioner has made a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). In cases where a

district court rejects a petitioner’s constitutional claims on the merits, “the petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

When a district court rejects a habeas petition on procedural grounds without reaching

the constitutional claims, “a COA should issue when the petitioner shows, at least, that

jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether

the district court was correct in its procedural ruling.” Id.

       In this case, reasonable jurists could not debate the dismissal or denial of the

Petitioner’s § 2254 petition on substantive or procedural grounds, nor find that the issues

presented are adequate to deserve encouragement to proceed. Miller-El, 537 U.S. at 327

(citing Slack, 529 U.S. at 484). Accordingly, the Court will not issue a certificate of

appealability.

       It is therefore ORDERED that Petitioner’s Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DENIED; and



                                              22
        Case 6:19-cv-00677-ADA Document 12 Filed 04/15/21 Page 23 of 23




        It is FURTHER ORDERED that no certificate of appealability shall issue in this

case.

  SIGNED on April 15, 2021




                                        ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT JUDGE




                                          23
